Title: [Diary entry: 19 November 1788]
From: Washington, George
To: 

Wednesday 19th. Thermometer at 48 in the Morning—58 at Noon and 56 at Night. Lowering all day; but little wind and that from the Southward. Rid to all the Plantations. In the Neck the Plows were at Work breaking up field No. 8. The other hands were stripping the Seed off the flax in order to Spread. At Muddy hole—gathering & carrying home as on the preceeding days. At Dogue run Sprouting the meadow—the weather being too heavy to tread Wheat. At French’s & the Ferry the same Work going on as yesterday.